DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 9/2/2022 have been accepted. Claims 1-9, 12, 18, and 21-30 are still pending. Claims 1, 5, 9, and 18 are amended. Claims 21-26 and 28-30 are new. Claims 10, 11, 13-17, 19, and 20 have been canceled. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. All memory systems have some kind of address data and a mapping table. The new title does nothing to address the issue.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28-30 have been renumbered to 27-29.
Claims 24-29 are objected to for dependency issues. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed. Currently, claims 24-30 are separated significantly from the claims they are dependent upon. This is mainly due to the fact that claim 5 has now been made an independent claim and is in an entirely separate group. The order should have been 21, 22, 26, 24, 28, 29, 23, 27, then 25 as opposed to what was submitted. It appears that applicant merely canceled the claims with improper dependencies and then resubmitted them as new claims without changing the order or addressing the dependency issues brought up in the Non-Final office action. 
Regarding applicant’s argument that the objection should not be applied because of what the MPEP states regarding what happens when new claims are added. This statement is specifically for the fact that the numbering of the originally filed claims cannot be changed as prosecution progresses and therefore any new claims submitted that depend on the original claims submitted will result in the noted improperness. This is not an excuse to purposefully submit claims that do not have proper dependency, particularly if they are all submitted at the same time. Proper dependency is still required among the new claims submitted. 
See MPEP § 608.01(n) for how to properly write dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US PGPub 2018/0067849) in view of Cohen et al. (US PGPub 2014/0047210, hereafter referred to as Cohen).
Regarding claim 1, Kanno teaches a memory system that is connectable to a host, comprising: a non-volatile memory, and 5a controller configured to be electrically connected to the non-volatile memory to control the non-volatile memory (Fig. 1 and Paragraphs [0031], show the controller connected to a non-volatile memory), wherein the non-volatile memory is configured to store 10an address translation table for managing a correspondence between a logical address used by the host to access the memory system and a physical address in which data in the non-volatile memory is written, and 15a data map for managing whether the data written in each physical address of the non-volatile memory is valid or invalid (Fig. 1 and Paragraphs [0053] and [0066]-[0070], show the LUT (address translation table) which contains the logical-to-physical address translations and the ADM (active data map) which is used to show what data is valid and what is invalid). Kanno does not teach in a case where an invalidation command for invalidating the data written in the non-volatile memory is received from the host, the controller is 20configured to update the address translation table and the data map based on the invalidation command, and a response to the invalidation command is transmitted to the host after the address translation table is updated and before the data map is updated.
Cohen teaches in a case where an invalidation command for invalidating the data written in the non-volatile memory is received from the host, the controller is 20configured to update the address translation table and the data map based on the invalidation command, and a response to the invalidation command is transmitted to the host after the address translation table is updated and before the data map is updated (Abstract and Paragraphs [0041]-[0044] and [0046], states a TRIM command (invalidation command) can be sent to invalidate data which involves the updating of the LBAs in the address table as well as the Block Use Space (BUS). One of the possible sequence of events that can take place is that the LBAs are updated, a notification is sent to the host before the BUS count is updated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanno to implement the TRIM techniques of Cohen so as to improve processing time (Cohen, Paragraph [0044])
Regarding claim 2, Kanno and Cohen teach all the limitations to claim 1. Cohen further teaches wherein in a case where a command other than the invalidation command is received from the host after the invalidation command, the command is executed after the response to the invalidation command is transmitted 30to the host (Paragraph [0038], states that read or writes can be performed meaning those commands can be received. Paragraph [0050] shows that these commands can be performed after the invalidation procedure). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Kanno and Cohen teach all the limitations to claim 2. Cohen further teaches wherein the invalidation command comprises a logical address for accessing data to be invalidated by the invalidation command, and the other command comprises at least one of a - 55 -write command, a read command, and an invalidation command other than the invalidation command (Paragraph [0046], shows that the TRIM command can specify LBAs to be invalidated meaning it has to include a logical address. Paragraph [0038] as stated in the rejection to claim 2, the commands performed later can be a read or write command), the other command designating a logical address in the invalidation command (Paragraph [0046], shows that a write command can be directed to an LBA that was invalidated as a way to validate the entry within the page). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Kanno and Cohen teach all the limitations to claim 1. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 21, Kanno and Cohen teach all the limitations to claim 1. Kanno further teaches wherein the data map is used to specify the data to be moved when garbage collection is executed, and the data map includes flag information which indicates whether the data stored in each physical address corresponding to the flag information is valid or invalid (Paragraph [0050], states that garbage collection can be used to move valid data to another block. Paragraph [0053] and [0078], as stated in the rejection to claim 1, the ADM is used to state what data is valid and invalid by using a 1-bit flag). The combination of and reason for combining are the same as those given in claim 1.

Claims 4, 22, 24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno and Cohen as applied to claim 1 above, and further in view of Frolikov (US PGPub 2019/0265909).
Regarding claim 4, Kanno and Cohen teach all the limitations to claim 1. Cohen further teaches retrieve the invalidation request after the response to the invalidation command is 10transmitted to the host and updating the data map based on the invalidation request (Paragraph [0046], as stated in the rejection to claim 1, the updating of the BUS count can be done as part of a background process after the acknowledgement is sent to the host). Kanno and Cohen do not explicitly teach wherein the controller is configured to store an invalidation request based on the invalidation command in a queue, and retrieve the invalidation request from the queue.
Frolikov teaches wherein the controller is configured to store an invalidation request based on the invalidation command in a queue, and retrieve the invalidation request from the queue (Paragraph [0084]-[0085], states that commands can be placed in a submission queue and later retrieved for execution and some of those commands can be TRIM or UNMAP commands). Since both Kanno/Cohen and Frolikov teach invalidation commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining the prior art elements according to known methods by modifying the teachings of Kanno and Cohen to use the submission and completion queues as taught in Frolikov to obtain the predicable result of wherein the controller is configured to store an invalidation request based on the invalidation command in a queue and retrieve the invalidation request from the queue after the response to the invalidation command is 10transmitted to the host.
Regarding claim 22, Kanno, Cohen, and Frolikov teach all the limitations of claim 4. Frolikov further teaches wherein other commands received from the host 10after the invalidation command are executed in preference to the invalidation request, and the controller is configured to retrieve the invalidation request from the queue after the other commands are executed and update the data map based on 15the invalidation request (Paragraph [0084]-[0085], states that the commands can have priorities and that high priority commands can be done before low priority commands. It also states that the TRIM commands can be considered low priority meaning that the high priority reads and writes can be done before the TRIM command is performed). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 24, Kanno, Cohen, and Frolikov teach all the limitations to claim 4. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 26, Kanno, Cohen, and Frolikov teach all the limitations to claim 22. Kanno further teaches wherein the address translation table has a hierarchical structure and comprises a plurality of fragment tables corresponding to a plurality of hierarchies (Fig. 1 and 3 and Paragraphs [0079] and [0081]-[0085], show the hierarchical LUT which includes several fragment tables). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 28, Kanno, Cohen, and Frolikov teach all the limitations to claim 4. Frolikov further teaches wherein the controller is configured to store a plurality of invalidation requests based on a plurality of invalidation commands in a queue, and execute priority control for the invalidation requests (Paragraph [0084]-[0085], as stated in the rejection to claim 4, since multiple requests can be received it means there can be more than one invalidation request, all of which have an assigned priority). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 29, Kanno, Cohen, and Frolikov teach all the limitations to claim 28. Frolikov further teaches wherein the controller is configured to preferentially update the data map based on an invalidation request designated by a dedicated command (Paragraph [0084]-[0085], as stated in the rejection to claim 4, the TRIM commands can be given a particular priority and are done by TRIM commands whose purpose is to invalidate data). The combination of and reason for combining are the same as those given in claim 4.

Allowable Subject Matter
Claims 5-9, 18, 23, and 27 allowed.
	
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. The applicant argues that the references, particularly addressing Cohen, do not teach the limitations of claim 1. The examiner respectfully disagrees. The address table and data map specified in the claims are explicitly stated as being taught by Kanno (Fig. 1 and Paragraphs [0053] and [0066]-[0070]). Cohen is relied upon to teach the invalidation command and specific timing of sending the response, updating the address table, and updating another table that is used to manage data, valid or invalid (Abstract and Paragraphs [0041]-[0044] and [0046]). 
It should also be noted that Claim 1 does not state specifically how the management is done by the data map and the BUS of Cohen can technically be applied based on the lack of detail as to how the data map actually works. In combination the two references teach the limitations of the claims. 
Since the rejection to claim 1 still holds so too do the rejections to the claims dependent upon it. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132